Citation Nr: 1446770	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cholecystectomy with postoperative subphrenic abscess requiring surgical drainage.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of incisional hernias, status post herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1971 to May 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  To the extent the Veteran may have incurred additional disability in the form of residuals of a cholecystectomy with postoperative subphrenic abscess the result of surgery in December 2007, such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable.   

2.  To the extent the Veteran may have incurred additional disability in the form of residuals of incisional hernias, status post herniorrhaphy, as the result of surgery in August 2010, such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of a cholecystectomy with postoperative subphrenic abscess are not warranted. 38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. § 3.361 (2013). 

2.  Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of incisional hernias, status post herniorrhaphy, are not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In the case at hand, the requirements of the VCAA have been met.  The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A September 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the records from VA treatment received by the Veteran in 2007 and 2010 have been obtained.  The Veteran was afforded a VA medical examination in January 2011.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Compensation Benefits Pursuant to the 
Provisions of 38 U.S.C.A. § 1151

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of two surgical procedures conducted at a VA medical facility in 2007 and 2010.  It is contended that the aforementioned disabilities are the result of negligence on the part of VA personnel.  Specifically, it is contended that the Veteran could not have given sufficient informed consent prior to the surgical procedures performed such that compensation should be payable for any additional disability incurred.  

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a). 

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2013). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that the Veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA 
(i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The VA's General Counsel has interpreted that under the provisions of 38 U.S.C. § 1151, benefits may be paid for disability attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if it is shown that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001.  The Board is bound by the precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2011).  Further, this precedent was codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

VA treatment records show that in December 2007 the Veteran underwent a cholecystectomy early in the month.  He was admitted to a private emergency room for complaints of post-surgical abdominal pain and vomiting and was then readmitted for an exploratory laparoscopy with drainage of a subphrenic abscess.  The Veteran was again seen in a private hospital emergency room in January 2008 for complaints of abdominal pain and coughing of 24 hours duration.  Abdominal tenderness was noted.  

In August 2010, the Veteran was treated for a ventral hernia and underwent a herniorrhaphy repair.  He had some complications and a second procedure was performed.  The Veteran was transferred to a VA Medical Center (VAMC), with follow-up VA treatment records showing that the Veteran was educated on his wound care and other aspects of his recovery.  In an October 2010 memorandum, a VA physician, who was identified in the treatment records as the surgeon who performed the hernia repair, reported that the Veteran had been transferred to the surgical intensive care unit in August 2010 following laparoscopic incisional hernia repair that had been complicated by intestinal perforation.  Diagnostic tests were performed to evaluate the integrity of the intestinal tract.  At the time the Veteran was transferred to the VAMC, the discharge diagnoses were abdominal sepsis secondary to intestinal perforation, wound dehiscence without eventration, and postoperative nausea of uncertain etiology that had resolved.  

A private emergency room report, dated later in October 2010 shows that the Veteran had additional complaints of abdominal pain and vomiting, which had started again after his discharge from the VAMC.  At that time, it was noted that he had an open wound of the stomach, status post hernia surgery in August 2010.  

An examination was conducted by VA in January 2011.  At that time, the Veteran was examined and the medical records pertaining to his gallbladder and hernia surgeries in 2007 and 2010 respectively.  It was noted that the Veteran had complications from both surgeries were reviewed.  Regarding the December 2007 surgery, it was noted that the records showed that the Veteran had a laparoscopic cholecystectomy for a pre and postoperative diagnosis of biliary colic.  He was readmitted with persistent pain, nausea, and vomiting.  He was readmitted and an exploratory laparotomy and drainage of a subphrenic abscess was performed.  He was discharged from the hospital at the end of December 2007, but returned two days later with further problems with abdominal pain and then sent to another facility for endoscopic retrograde cholangiopancreatography (ERCP).  Two small stones were found in the common bile duct, and a sphincterotomy was performed.  Following this procedure, the Veteran apparently did fairly well, losing approximately 30 pounds that he did not gain back.  

Regarding the Veteran's August 2010 hernia surgery, the VA physician's review of the medical records revealed that he had undergone a laparoscopic repair of two incisional hernias, one that was supraumbilical and the other that was subxiphoid.  The operative note lists a surgical complication of a small serosal nick in the small bowel, but stated that this did not enter the bowel lumen.  Postoperatively, the Veteran developed a distended abdomen two days later, underwent an exploratory laparotomy when a small bowel perforation was noted.  He underwent removal of a surgical mesh, drainage of an intrabdominal fluid collection, and over-sew of the enterotomy.  Following these procedures, the Veteran developed atrial fibrillation, hypotension, wound erythema, and subcutaneous emphysema.  There was concern that he had necrotizing cellulitis or fasciitis of the abdominal wall and was transferred to the VAMC for further care.  

Records from the VAMC show that the Veteran was not treated surgically, but was on extended wound and nutrition management.  He remained hospitalized until mid-October, but after his release he had three admissions for complaints of persistent nausea and vomiting.  He was treated with total parental nutrition and the symptoms subsided.  He currently reported that he might have developed another hernia on the left side and that his wound had closed up for the most part.  He continued to do dressing changes every-other-day, but had not returned to the VAMC for any follow-up.  He did report having seen his primary care provider in mid-November when he was told that things were stable.  Current complaints were of continued abdominal pain in the region of the mid-abdomen.  He had bowel irregularities, with complaints of bowel irregularities alternating from hard and painful stools to loose or liquid stools.  He took oxycodone with acetaminophen for abdominal and knee pain.  

On physical examination, the Veteran was alert, pleasant, and cooperative, with no acute distress.  Laparoscopic incisional scars from the cholecystectomy were not evident.  He had a right upper quadrant incisional scar and a mid-abdomen inverted Y-shaped incisional scar that were healed.  There was no exudate noted, but there was surrounding pinkish erythema.  This scar was mildly tender to palpation.  There was no skin breakdown and no underlying soft tissue damage could be appreciated.  There was no inflammation, edema, or keloid formation noted, although this scar was still quite new since the incision was open for quite some time and had only recently closed.  The abdomen showed mild to moderate diffuse tenderness on palpation.  There was mild ill-defined protrusion of the left lower rectus abdominus, which was the Veteran's area of concern.  The diagnoses were cholecystectomy in December 2007, with postoperative subphrenic abscess that required surgical drainage and postoperative ERCP for stones; and incisional hernias treated with herniorrhaphy in August 2010, with small bowel perforation and development of subsequent abdominal sepsis, surgical site infection, and wound dehiscence requiring extensive hospitalization and nutritional support at the VAMC.  It was noted that the surgical wound had now healed, but that he had residual symptoms of abdominal pain, some bowel disturbance, and fatigue and difficulty sleeping.  

The examiner concluded by rendering opinions that the treatment provided by VA did exercise a degree of care that would be expected of a reasonable health care provider.  It was noted that the Veteran had been provided with a detailed informed consent form that he signed.  This consent included expected surgical complications such as infection, the need for further surgeries, injury to nearby structures, and hernias.  Therefore, these complications were found to be reasonable foreseeable events.  The record did not demonstrate any carelessness, negligence, or fault on the part of VA medical care providers.  Finally, the examiner discussed an April VA Disclosure of Adverse Event conducted by a VA Chief of Staff.  That summary specifically noted that small bowel injury was a known risk factor for hernia surgery and that "[t]he recognition of this complication could have occurred sooner which may have caused a delay in patient returning to the OR to repair injury by approximately 10 hours.  The outcome could likely be no different."  The examiner's review of the postoperative records did not clearly show that the second surgery was delayed.  As such, after review, the records did not show that VA care was careless, negligent, or otherwise at fault.  

It is clear from the record that the Veteran did have additional disabilities following the 2007 and 2010 surgical procedures that were performed by VA.  The question for the Board is whether these disabilities may be considered qualifying disabilities such that compensation benefits may be awarded under the provisions of 38 U.S.C.A. § 1151.  As noted, a qualifying disability is one that is caused by VA medical treatment or care where the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event that was not reasonably foreseeable.  In this case, there is only one medical opinion of record that addresses this question.  That opinion is that the complications that resulted from the surgeries were not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault and that they were reasonably foreseeable.  In support of these opinions, the examiner noted the consent forms that were signed by the Veteran detailed the possibilities of the complications that, in fact, occurred.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board notes that the Veteran has stated that he continues to have complications such as abdominal distention and tenderness, but as the only medical opinion of record indicates that these are forseeable consequences of the surgical procedures, there is no basis for compensation under the provisions of 38 U.S.C.A. § 1151.  As such, the appeal must be denied.     


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cholecystectomy with postoperative subphrenic abscess requiring surgical drainage is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of incisional hernias status post herniorrhaphy, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


